No. 02-749

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        2004 MT 95N



IN RE THE MARRIAGE OF
STANLEY MICHAEL DAUENHAUER,

               Petitioner and Respondent,

         and

PATRICIA L. BERNHARDT
f/k/a PATRICIA L. DAUENHAUER,

               Respondent and Appellant.




APPEAL FROM:          District Court of the Thirteenth Judicial District,
                      In and For the County of Yellowstone, Cause No. DR-00-1052
                      Honorable Susan P. Watters, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Linda Harris; Harris Law Firm, Billings, Montana

               For Respondent:

                      James R. Graves, Ingrid Gustafson; Graves, Toennis & Gustafson,
                      Billings, Montana




                                                    Submitted on Briefs: July 2, 2003

                                                               Decided: April 16, 2004


Filed:

                      __________________________________________
                                        Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Thirteenth Judicial District Court, Yellowstone County, dissolved the parties'

marriage and distributed their marital property. Patricia L. Bernhardt appeals. We affirm.

¶3     The issue is whether the District Court failed to value and, therefore, failed to

equitably distribute the marital estate.

¶4     Our standard of review of a district court's division of marital property is whether the

district court's findings of fact are clearly erroneous and whether the court correctly applied

the law. A finding is clearly erroneous if it is not supported by substantial evidence, if the

district court misapprehended the effect of the evidence, or if our review of the record

convinces us the district court made a mistake. Where substantial credible evidence supports

the court's findings and judgment, we will not alter the district court's decision unless there

is an abuse of discretion. The test for abuse of discretion in a dissolution proceeding is

whether the district court acted arbitrarily without employment of conscientious judgment

or exceeded the bounds of reason resulting in substantial injustice. In re Marriage of

Herrera, 2004 MT 40, ¶ 18, 320 Mont. 71, ¶ 18, 85 P.3d 781, ¶ 18 (citation omitted).


                                              2
¶5      Patricia cites four cases for the principle that there can be no equitable distribution

of a marital estate until there is a determination of the value of the marital estate. See In re

Marriage of Dirnberger (1989), 237 Mont. 398, 773 P.2d 330; Cook v. Cook (1980), 188
Mont. 472, 614 P.2d 511; Schultz v. Schultz (1980), 188 Mont. 363, 613 P.2d 1022;

Hamilton v. Hamilton (1980), 186 Mont. 282, 607 P.2d 102. She points out that the District

Court did not set a net value of the marital estate, and contends the court thereby acted

arbitrarily.

¶6     An exact net worth finding is not required when the court considers and adequately

sets forth the relevant factors for division of property under § 40-4-202, MCA. In re

Marriage of Nordberg (1994), 265 Mont. 352, 360, 877 P.2d 987, 992 (citations omitted).

Here, the District Court carefully identified the parties' marital and pre-marital assets and

debts and then distributed the marital assets and debts between them. The marital estate is

essentially limited to personal property and credit card and other unsecured debt incurred by

the parties individually. Our review of the record convinces us the court divided the property

and debt equitably, apportioning the debt to give each party responsibility for debts he or she

incurred.

¶7     Affirmed.



                                                           /S/ KARLA M. GRAY



We concur:


                                               3
/S/ JIM REGNIER

/S/ PATRICIA O. COTTER

/S/ JOHN WARNER

/S/ JAMES C. NELSON




                         4